                    Case 7:17-cv-04094-KMK Document 21 Filed 05/16/19 Page 1 of 1

AO 458(Rev. 06/09) Appearance of Counsel


                                    UNITED STATES DISTRICT COURT
                                                          for the
                                              Southern District of New York


                    JOSEPH H. MASRI
                            Plaintiff
                               V.                                   Case No.     17-CV-4094(KMK)
              ERIC OLE THORSEN ET AL.,
                           Defendant

                                             APPEARANCE OF COUNSEL

To:      The clerk of court and all parties of record

         I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel o :

         ESTHER R. MASRI


Date:         05/15/2019
                                                                                       Attorney's signature


                                                                            MICHAEL R. FRASCARELLI - MF1221
                                                                                   Printed name and bar number
                                                                           Catania, Mahon, Milligram & Rider, PLLC
                                                                                      One Corwin Court
                                                                                        PO Box 1479
                                                                                     Newburgh, NY 12550
                                                                                             Address

                                                                                  mfrascarelli@cmmrlegal.com
                                                                                          E-mail address

                                                                                        (845)565-1100
                                                                                        Telephone number

                                                                                        (845)565-1999
                                                                                           FAX number
